Citation Nr: 0111463	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right femoral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1955.

This appeal arises from a February 2000 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right femoral neuropathy.  The veteran 
appealed this determination.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process, 
especially regarding the VA's duty to assist a claimant. 

The veteran alleged that VA medical treatment in March 1999, 
specifically a coronary catheterization, resulted in a right 
leg disorder that the medical records have characterized as 
right femoral neuropathy.  According to the statement of the 
case (SOC) issued in April 2000, the RO determined that the 
medical evidence did not establish the necessary nexus 
between the VA medical treatment (coronary catheterization) 
and the veteran's claimed right femoral neuropathy.  
Apparently, the RO also determined that all efforts required 
under 38 U.S.C.A. § 5107 to obtain pertinent records had been 
accomplished.  As the new law, however, could not have been 
followed by the RO during the pendency of this appeal, and as 
this law is more favorable to the appellant than the statute 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  Efforts to secure 
pertinent records in the possession of the U. S. Government 
must continue until the RO is reasonably certain these 
records do not exist or further efforts would be futile.  If 
this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service, or in the current case, VA treatment.  38 U.S.C. §  
5103A(d).

A review of the claims file indicates that the RO has 
obtained the VA treatment records from the veteran's 
hospitalization in March and April 1999.  However, there is 
no medical examination of record in which a physician has 
provided an opinion on the existence and etiology of the 
veteran's right femoral neuropathy.  The U. S. Court of 
Appeals for Veterans Claims (Court) held in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) that VA cannot base its 
decisions on its own unsubstantiated medical opinions.  Based 
on this Court holding and recently enacted legislation, the 
Board finds that a medical examination eliciting an opinion 
on etiology must be afforded the veteran.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current groin or 
right leg disability, to include right femoral neuropathy, is 
related to his VA treatment in 1999.  Without such medical 
evidence, his claim will likely be denied.  The Board further 
notes that it is the veteran's responsibility to present and 
support a claim for benefits, to include providing 
information on pertinent medical records and reporting for a 
requested VA examination.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
his groin/right leg disability, to 
include right femoral neuropathy, since 
April 1999.  Based on his response, the 
RO should attempt to procure copies of 
all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should again 
contact the University Drive VA Medical 
Center in Pittsburgh, Pennsylvania, and 
specifically request all treatment 
records (especially discussing the 
veteran's groin/right leg/right femoral 
neuropathy complaints) dated from April 
1999 to the present time.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should then afford the veteran 
a VA neurological examination to 
determine the current nature and etiology 
of any demonstrated groin/right leg/right 
femoral neuropathy.  All indicated 
testing in this regard should be 
performed and the claims folder must be 
made available to the examiner for 
review. Based on his/her review of all of 
the evidence, the neurologist is to 
express opinions on the following 
questions:

a.  Does the veteran currently 
suffer from groin/right leg/right 
femoral neuropathy?  Did this 
disability exist prior to the 
veteran's VA hospitalization in 
March 1999?

b.  If not, is it at least as likely 
as not that any demonstrated 
groin/right leg/right femoral 
neuropathy is the result of 
carelessness, negligence, lack of 
proper skill, or error in judgment 
during VA medical treatment provided 
in 1999?

In order to avoid the appearance of any 
conflict of interest, this examination 
must be conducted at a VA Medical Center 
other than the University Drive facility.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
right femoral neuropathy.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


